Citation Nr: 1533410	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-26 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include nervousness and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include nervousness and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to November 1968.  He was honorably discharged by reason of a void induction.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that that the scope of a disability claim includes any disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In this case, the issue of entitlement to service connection for nervousness has been developed throughout the course of the appeal as a reported symptom of PTSD.  Because the Veteran now has a psychiatric diagnosis of PTSD, and in consideration of the Clemons case, the Board has broadened and reframed the issue as entitlement to service connection for an acquired psychiatric disability, to include nervousness and PTSD.

The Court has held that the focus of the Board's consideration as to whether a claim was one to reopen should be on "whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' . . . or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199 (2009).  In Velez, the Court held that, when a veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the veteran's claim was the same and thus distinguishable from the scenarios presented in the cases of Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) and Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  Velez, 23 Vet. App. at 203 (noting that in Boggs and Ephraim the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims). 

When the Veteran filed the original claim for service connection for nervousness in January 1970, he reported that he experienced symptoms such as nervousness, anxiety, sleep difficulties and discussed being a "complete nervous wreck" when assigned at Madigan Hospital and fearing that he would be beaten-up by fellow soldiers when he was in Basic Training.  The RO denied service connection for nervousness because there was no evidence of nervousness.  After being notified of the rating decision and procedural and appellate rights, the Veteran did not appeal the January 1970 rating decision denying service connection for nervousness, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103. 

When the Veteran filed the current claim in September 2005, he stated that he had been diagnosed with PTSD, and submitted lay statements collectively alleging psychiatric symptoms of sleep disturbance, anger, nervousness, anxiety, and depressed moods for many years primarily due to incidents in service including being physically assaulted and being traumatized by having aided patients in Madigan Hospital while he was there on a remedial weight loss program.  Because the claims filed in 1970 and 2005 involve the overlapping psychiatric symptom of nervousness, anxiety and sleep difficulties, and the factual basis for the claims was similar (i.e., being a "nervous wreck" in Madigan Hospital and fearing being between by fellow-soldiers foreshadowed later specified stressors of helping patients in the hospital and suffering physical assault), the Board finds that the Veteran's current claim is a request to reopen a previously denied claim, not a new claim, as characterized on the first page of the decision.

The issue of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the February 1970 rating decision VA denied entitlement to service connection for nervousness on the bases that there was no record of it in service.

2.  Evidence received since the February 1970 rating decision relates to the previously unestablished fact of evidence of a psychiatric diagnosis.


CONCLUSIONS OF LAW

1.  The February 1970 rating decision denying entitlement to service connection for nervousness is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
2.  New and material evidence has been received to reopen service connection for a psychiatric disability (previously claimed as nervousness).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Board is reopening and remanding the claim a discussion of VA's compliance with the Veterans Claims Assistance Act of 2000 is unnecessary at this time.  

New and Material

VA denied entitlement to service connection for nervousness in a February 1970 rating decision, finding that there was no evidence of nervousness.  The Veteran was provided notice of the decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the February 1970 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  For example, in a 2006 medical opinion from S. Grant, M.D. the Veteran was diagnosed as having PTSD, which she opined was attributable to service, and in numerous statements from the appellant he has continued to describe experiencing anxiety.  This new evidence addresses the reason for the previous denial; that is, a diagnosed condition that includes the reported symptom of nervousness.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  


ORDER

The claim of entitlement to service connection an acquired psychiatric disorder to include posttraumatic stress disorder is reopened.


REMAND

A review of the record reveals that the appellant has never been afforded a comprehensive VA examination to determine the nature of any psychiatric disorder that may currently afflict him.  Given that fact, and the fact that the appellant was never treated for a psychiatric disorder in service or for many years thereafter, the Board finds further development to be in order.

As background the Board notes that service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and 4.125 (requiring PTSD diagnoses to conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).

Where, as here, the claimed stressor is not related to combat or fear of hostile military or terrorist activity, a veteran's lay testimony alone is not enough to establish the occurrence of the alleged stressor.  38 C.F.R. § 3.304(f)(3); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiated or verified the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the appellant's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The Veteran asserts that he has PTSD based on incidents to include helping patients in a military hospital and fearing he would suffer similar injuries or even deaths; learning of acquaintances' deaths; and being physically assaulted in a "blanket party" incident.  Evidence in support of his contentions regarding alleged in-service stressors include various lay statements and submission of a copy of an approximately 75 page journal allegedly kept while in service.  

Of note, service treatment records report complaints of dizziness.  There is absolutely no reference to any alleged "blanket party" incident.  As noted, however, the Veteran has submitted approximately 76 pages from journal entries which he alleges were written during his time in service.  There is a journal entry that discusses an alleged physical assault, followed by headaches and seeing spots during training, and a subsequent visit to the infirmary.  The Veteran's October 1968 separation report indicated he was psychiatrically normal; however, he reported experiencing depression or excessive worry.  

Social Security records include a 2009 Mental Health Questionnaire that noted the Veteran experienced symptoms such as depression, anxiety, anger, grandiosity and panic attacks.  The Veteran reported that he had symptoms since 1968 when he served as an orderly at a hospital and helped soldiers injured in war.  There is no reference however that the appellant was trained as an orderly, and his personnel records do not indicate any orders assigning him to work at a hospital.  Indeed, there is no evidence that the appellant ever completed basic training which in most cases is a prerequisite to being assigned duties as an orderly.

Treatment records show that S. Grant, M.D. diagnosed the Veteran as having PTSD.  In a letter received in March 2006 Dr. Grant discussed the Veteran's self-reported stressors in service, to include physical abuse and intense hospital phobia that developed while an orderly.  Dr. Grant concluded that the Veteran's self-reported stressors, experiences and behaviors as he described them during military service and in the years since service, would lead most clinicians to a medical diagnosis of PTSD, and that she believed this was service-connected.  

In addition, there is a medical opinion following several months of treatment from D. K. Picklesimer, Ph.D. which relates the Veteran's PTSD to his self-reported stressors experienced in service.  Dr. Picklesimer discussed the Veteran's symptomatology to include nightmares, anxiety, depression, violent behavior and suicidal thoughts.  In addition, the Veteran's difficulty holding employment due to his psychiatric symptoms was discussed.  The Veteran's PTSD was induced during service, to include from incidents of physical and verbal abuse.  The examiner noted the Veteran allegation that he was covered by a blanket in his bed and beaten by several men haunted the Veteran.  In addition, the Veteran's time helping the seriously wounded and disfigured soldiers at Madigan Hospital (while he was there for weight loss) was considered to be "vicariously traumatic."

As noted, however, the Veteran has never been afforded a formal VA examination for compensation purposes.  Hence, in light of the conflict between the service medical and personnel records and the favorable medical opinions, the Board finds further development to be in order.

Therefore, this case is REMANDED for the following action:

1.  Contact the S. Grant, M.D., and K.K. Picklesimer, Ph.D., and request copies of all treatment records pertaining to the appellant.  If these records cannot be located, the RO must specifically document the attempts that were made to locate them.

2.  Contact the Veteran and request that he identify any other provider who has treated him for any diagnosed psychiatric disorder since service.  The RO should then undertake all appropriate development consistent with VA's duty to assist the appellant.  If specifically identified Federal records cannot be secured the RO must explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

3.  Thereafter, arrange for the appellant to be examined by a VA board-certified psychiatrist and a board certified psychologist, who have not previously examined the appellant, to determine whether he suffers from any acquired psychiatric disorder, to include posttraumatic stress disorder.  For each and every diagnosed psychiatric disorder the examiners must jointly opine whether it is at least as likely as not that the disorder is related to service.  The examiners must be given access to the Virtual VA and Veterans Benefits Management System (VBMS) databases and a copy of this remand.  The examination reports must clearly reflect whether a review of the evidence, including the Virtual VA/VBMS database was performed.  

All special studies or tests, to include specifically include a Structured Interview of Reported Symptoms, as well as full psychophysiological and neuropsychological assessments must be performed.   

Following examination, the examiners must provide a jointly prepared opinion addressing whether it is at least as likely as not any diagnosed acquired psychiatric disorder, to include PTSD is related to service.  The examiners must specifically state their reasons for agreeing or disagreeing with the opinions provided by Drs. Grant and Picklesimer.  The examination report must include a detailed narrative with a complete rationale for all opinions provided.

4.  The RO must ensure that the medical reports requested above comply with this remand, especially with respect to the instructions to provide a competent medical opinion.  If any report is insufficient in any manner, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction.  See Stegall v. West, 11 Vet.App. 268 (1998).

5.  After taking any further development deemed appropriate, the RO should re-adjudicate the claim.  If the benefit sought is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


